Moore, J.
The complainant obtained a decree under *403the provisions of the mechanic’s lien law against defendant for work done by him upon a building constructed upon lots owned by defendant. In December, 1893, complainant served a statement of his account and his claim of a lien upon defendant. In June, 1894, he filed upon ■ the chancery side of the court a bill of complaint for the purpose of enforcing his lien. Defendant filed a sworn answer to said bill, in which its various averments are denied. A replication was filed to the answer, and notice was given of a hearing in open court. The record does not disclose that any objections were made to the pleadings. After a hearing, Judge Lillibridge rendered a decree in favor of .complainant. In this decree there was a defective description of the property to which the lien should attach. The solicitor for the defendant consented that the description of the property in the decree might be amended so as to follow the description in the bill of complaint.
The bill of complaint purported to be filed by James R. French, and, after the stating part and a prayer for relief and a prayer for process, it ended as follows: “And your orator will ever pray. Albert E. French.” It was verified by Albert E. French, who swore “that deponent is the agent of James R. French for the purpose of filing the said bill.” It is now said that the bill was not properly filed and verified, and for that reason the court did not get jurisdiction of the case, and the bill should be dismissed. The case having been tried, after all the pleadings were in, without any suggestion of a want of jurisdiction, we think it too late now to question the jurisdiction of the court. Salisbury v. Miller, 14 Mich. 160; Cleland v. Casgrain, 92 Mich. 139.
The decree is affirmed, with costs.
The other Justices concurred.